                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

 Date: August 7, 2019              Time: 2:26 – 3:05            Judge: MAXINE M. CHESNEY
                                         = 39 minutes
 Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. United Microelectronics Corporation
 1                                                                 Fujian Jinhua Integrated Circuit

Attorney for Plaintiff: John Hemann
Attorney for Defendant (United Microelectronics): Leslie Caldwell
Attorney for Defendant (Fujian Jinhua Integrated): Christine Wong

  Deputy Clerk: Tracy Geiger                       Court Reporter: Ana Dub



                                          PROCEEDINGS


Further Status Conference – held.

The parties outlined to the Court their outstanding issues re: Protective Order.

CASE CONTINUED TO: September 25, 2019 at 2:15 PM for Further Status Conference




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: August 7, 2019
Ends: September 25, 2019
